FILED
                           NOT FOR PUBLICATION
                                                                            NOV 17 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30260

              Plaintiff-Appellee,                D.C. No.
                                                 2:09-cr-00262-RSL-1
 v.

LEONEL MARIN-TORRES,                             MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                          Submitted November 17, 2017**

Before: FARRIS, CANBY, and SILVERMAN, Circuit Judges.

      Leonel Marin-Torres appeals from the district court’s order denying his 18

U.S.C. § 3582 motion to reduce his sentence. Pursuant to Anders v. California,

386 U.S. 738 (1967), Marin-Torres’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have provided Marin-Torres the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      The district court did not abuse its discretion in declining to reduce Marin-

Torres’s sentence because of his extensive record of violence before and after his

sentence was imposed. In addition, our independent review of the record pursuant

to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2